Citation Nr: 1302068	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-34 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches as secondary to the service-connected post-herpetic neuralgia of the left sciatic nerve (hereinafter "herpetic neuralgia").

2.  Entitlement to service connection for chronic pain of the left toe, hip, knee, and shoulder as secondary to the service-connected herpetic neuralgia. 

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected herpetic neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to April 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for herpes zoster (shingles) and assigned an initial non-compensable evaluation effective May 1, 2002.  The Veteran filed a notice of disagreement (NOD) in April 2003.  A statement of the case (SOC) was issued in September 2003 and the Veteran perfected her appeal in November 2003.  

In October 2004, the RO awarded an increased 10 percent rating effective February 5, 2004.  In January 2005, the RO recharacterized the disability as herpetic neuralgia and assigned an initial 10 percent rating effective from April 30, 2002.  The RO indicated that this satisfied her appeal; however, the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  She has not withdrawn her substantive appeal and her claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This matter also comes before the Board on appeal from a December 2008 rating decision, wherein the RO denied service connection for chronic pain of the left toe, hip, knee, and shoulder.  The RO additionally determined that new and material evidence had not been submitted to reopen the claim for headaches.  The Veteran filed an NOD in January 2009.  An SOC was issued in September 2009.  The Veteran perfected her appeal in October 2009.

The claim of entitlement to an initial rating in excess of 10 percent for the service-connected herpetic neuralgia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2005 rating decision confirmed a prior denial of the claim of service connection for headaches as secondary to the service-connected herpetic neuralgia; the Veteran did not appeal the decision nor was new and material evidence received within one year of notice of the decision.    

2.  While some of the evidence received since the August 2005 rating decision was not previously submitted to agency decision makes, it is cumulative and redundant and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for headaches as secondary to the service-connected herpetic neuralgia.  

3.  The Veteran is not shown to have a separate disability manifested by chronic pain of the left toe, hip, knee, and shoulder that is secondary to the service-connected herpetic neuralgia.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the Veteran's claim for service connection for headaches as secondary to the service-connected herpetic neuralgia.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2012).

2.  The Veteran does not have a disability manifested by chronic pain of the left toe, hip, knee, and shoulder  due to disease or injury that was incurred in or aggravated by active service nor is it proximately due to, the result of, or aggravated by the service-connected herpetic neuralgia.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.10 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in a March 2008 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO provided VCAA notice to the Veteran in March 2008, which was prior to the December 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, in the March 2008 letter, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection on a secondary causation basis and the new and  material claim for service connection, to include the reasons for the prior denials.  This letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private treatment records, reports of VA examination, statements of the Veteran, lay statements, and articles regarding herpetic neuralgia.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issues and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  A VA examination is not necessary with respect to the claim for headaches as the claim is not being reopened.  38 C.F.R. § 3.159. 


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record (which does not contain any additional pertinent evidence).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



A. New and Material Claim

The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

A claimant may submit an application or claim to reopen a disallowed claim, when VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2010).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

Here the Veteran seeks to reopen the claim for headaches as secondary to the service-connected herpetic neuralgia first denied by the RO in October 2004. The RO denied the claim on the basis that headaches were not shown in service and there was no evidence of a causal relationship between headaches and herpetic neuralgia (then classified as herpes zoster).  

There was additional evidence submitted to the Waco, Texas, RO in March 2004 and was not received at the Pittsburgh, Pennsylvania, RO until August 2005.  (Note: jurisdiction was transferred to the Pittsburgh RO as the Veteran was living outside the country at the time).  The RO readjudicated the claim based on the receipt of this new evidence and determined that the claim for headaches remained denied as the evidence would not change the prior decision.  The Veteran did not appeal the decision.  There was no new and material evidence received in the year following the issuance of the August 2005 decision and the decision therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.   

Of record at the time of the August 2005 rating decision were the Veteran's service treatment records, which were negative for complaints or treatment for headaches, to include the March 2002 separation examination.

Post-service, reports of VA examination dated in April 2002 and June 2002 were devoid of complaints of headaches, as were private medical records dated in 2003 and VA outpatient treatment records dated in 2004.  

Lay statements from the Veteran's then husband (they are since divorced) and GSB show the Veteran had complaints of headaches.  GSB noted the headaches were severe at times requiring her help in caring for the Veteran's son.

The first documented complaints of headaches are contained in a neurology evaluation dated in April 2004.  Upon VA neurology examination in June 2004, the Veteran complained of headaches since 2003 occurring two to four times per week.  The Veteran was diagnosed with migraine headaches.  The examiner found no causal relationship between her migraine headaches and the service-connected herpetic neuralgia.  

Evidence submitted subsequent to the August 2005 rating decision includes VA outpatient treatment records dated in 2007, 2008, and 2009 which are negative for complaints or treatment for headaches.  In fact, in January 2008, the Veteran specifically denied having headaches.  Reports of VA examination in 2009 and 2010 were also devoid of complaints, treatment, or diagnoses of headaches. 

As noted previously, the August 2005 rating decision, confirmed and continued the prior denial of service connection for headaches.  The RO found that there was no evidence of headaches in service.  The RO also found no evidence of a causal relationship between headaches and the service-connected herpes zoster.   

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

The Veteran has not submitted new or material evidence which shows that headaches were incurred in or aggravated during a period of active duty service or secondary to the service-connected herpetic neuralgia .  Essentially, the evidence submitted since the last final denial does nothing but reiterate the Veteran's prior contentions-that she has headaches that are proximately due to or the result of the service-connected herpetic neuralgia.   As such, the evidence received since August 2005 is duplicative or cumulative of that on file prior to the last final rating decision of that year.  

To the extent that the evidence of record received since the prior final decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, none of the evidence shows that the Veteran was treated for headaches during service or that headaches are secondary to the service-connected herpetic neuralgia.  In fact, the Veteran has not submitted any evidence that she currently has a headache disability.  38 C.F.R. § 3.303.  In the absence of proof of such disability there is no valid claim for service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).

With respect to the Veteran's own statements, to the effect that headaches are secondary to her herpetic neuralgia, such evidence is cumulative and redundant of her earlier statements made prior to the August 2005 rating decision and accordingly is not new. 

Thus, on this record, new and material has not been submitted to reopen the previously denied claim of service connection for headaches as secondary to the service-connected herpetic zoster.


B. Service Connection

The Veteran contends that she is entitled to service connection for chronic pain of the left toe, hip, knee, and shoulder.  Specifically, she asserts that the pain is secondary to the service-connected herpetic neuralgia.

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected. 38 C.F.R. § 3.310.

After careful consideration of all procurable and assembled data, the Board finds that service connection for chronic pain of the left toe, hip, knee, and shoulder is not warranted.   

Turning first to direct service connection, the Board must note that the Veteran does not contend (nor does the evidence of record show) that any left toe, hip, knee, or shoulder disability is directly related to an injury or other event of her period of active duty.  The Board finds it pertinent that the service treatment records show  in July 2001 she complained of low back pain, described as burning, that radiated into her anterior thighs.  She was diagnosed with shingles of the L3-4 dermatome.  In September 2001, the Veteran complained of left hip pain.  The provider noted a history of shingles and diagnosed her with post-herpetic neuralgia.  

The mere fact the Veteran complained of left hip in pain is not enough to establish that a chronic left hip disability manifested in service.  38 C.F.R. § 3.303(b).  A separate hip disability was not diagnosed in September 2001.  The pain was considered part of the post-herpetic process.  Moreover, the March 2002 separation examination was negative for a left hip disability.  It was also devoid of left toe, knee, or shoulder complaints or disability.  The Veteran was simply noted to have a history of shingles.  

Post-service, private medical records dated in 2003 contain reports of burning pain of the left leg from her back along her hip and thigh and into her big toe.  In June 2003, hip to knee pain was considered part of the post-herpetic neuralgia.   A July 2003 magnetic resonance imaging (MRI) of the lumbar spine was negative.   

VA outpatient treatment records dated in 2004 also attributed the reports of pain in the left hip and leg to the post-herpetic neuralgia.  In February 2004, providers found that post-herpetic neuralgia  affected the left sciatic nerve.  VA outpatient treatment records dated in 2007 and 2008 continue to document complaints of left back, hip and leg pain.  The Veteran continued to be diagnosed with post-herpetic neuralgia.  

Service-connection is already in effect for post-herpetic neuralgia of the left sciatic nerve.  She is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8720, for neuralgia of the sciatic nerve.  A review of the record reveals that there has been no separately diagnosed disability of the left toe, hip, knee, or shoulder.  Notably, the July 2009 VA examiner diagnosed the Veteran with neurogenic pain referred to the bilateral inguinal areas and bilateral knee areas.  After physical examination of the Veteran, there was no intrinsic hip or knee pathology found.  The examiner opined her current complaints regarding her inguinal regions and knee areas were due to referred pain from the herpetic neuralgia into these areas and not due to any intrinsic hip or knee pathology. 

Upon VA examination in January 2010, the upper and lower extremity motor function on the left side was normal with no muscle wasting, atrophy, or loss of motor control.  There was no evidence of neuritis, neuralgia, or paralysis.   The Veteran did have post-herpetic left sciatic neuralgia (decreased sensation in the left lower extremity) for which she was already receiving compensation.  There was no joint involvement.  Specifically, there was no left hip, knee, toe or shoulder pathology subject to service connection.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter.

In short, service connection is not warranted on a direct or secondary basis for the claimed chronic pain of the left toe, hip, knee, or shoulder.  Though the Veteran contends that she has such pain that is related to her service-connected herpetic neuralgia, there is no medical evidence on file supporting the Veteran's assertion that she has a separate toe, hip, knee, or shoulder disability, and her statements do not constitute competent evidence of a medical diagnosis or nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


ORDER

New and material evidence has not been received to reopen the claim of service connection for headaches as secondary to the service-connected herpetic neuralgia.  Entitlement to service connection for  chronic pain of the left toe, hip, knee, and shoulder as secondary to the service-connected herpetic neuralgia is not warranted.  

The appeal is denied as to these issues.

REMAND

As noted in the Introduction, a claim of entitlement to an initial evaluation in excess of 10 percent for the service-connected herpetic neuralgia is also pending.  A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran and procedural due process.  

First, the SOC was issued to the Veteran in September 2003.  Since that time an additional claims folder (containing reports of VA examination, VA and private  treatment records, and lay statements) has been added to the record.  While the matter has been readjudicated in rating decisions, it does not appear that a supplemental statement of the case (SSOC) has been issued to the Veteran and an SSOC must be furnished when the agency of original jurisdiction (AOJ) receives additional pertinent evidence after an SOC or the most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  38 C.F.R. § 19.31.  Such must be accomplished upon Remand.  

Next, in the Veteran's November 2003 substantive appeal, she requested a videoconference hearing before the Board to be held at her local RO.  In April 2004, she reiterated her request for a videoconference hearing.   An appellant may request a hearing before the Board at a VA field facility (such as the RO) when submitting the substantive appeal, or any time thereafter, subject to 38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703.  The appeal must be remanded so the Veteran can be afforded a hearing as requested.  38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the issue in light of all the additional evidence associated with the claims folder since the September 2003 SOC was issued.  The RO must furnish to the Veteran and her representative an appropriate SSOC and afford a reasonable opportunity for response.

2.  Thereafter, the RO should take appropriate steps to schedule the Veteran for a Board video conference hearing.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


